Citation Nr: 1410709	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-32 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Evaluation of posttraumatic stress disorder (PTSD), rated as noncompensable prior to May 18, 2010, and as 10 percent disabling from May 18, 2010.

2.  Evaluation of bilateral hearing loss, rated as noncompensable.

3.  Entitlement to service connection for right wrist disability.

4.  Entitlement to service connection for left wrist disability.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.

In May 2013, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, D.C. for the purpose of providing the Veteran the requested Board videoconference hearing.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In his October 2008 VA Form 9, the Veteran indicated that he wanted a travel Board hearing at the RO.  In November and December 2008, he indicated that instead of a travel Board hearing, he wanted a hearing in Washington, D.C.

In April 2013, the Board sent the Veteran  notification that his hearing was scheduled in May 2013 in Washington, D.C.  The Veteran responded to this notice and requested to postpone the hearing.  He indicated that that his wife was ill and that he had moved to a new address.

A May 2013 report of contact indicates that the Veteran was contacted to clarify his intentions for the hearing.  The report reflects that the Veteran requested a videoconference hearing in North Carolina as soon as possible.

In May 2013, the Board remanded the case for the purpose of scheduling the Veteran the requested Board videoconference hearing.

In December 2013, the RO sent a notification letter to the Veteran at his last reported address that his hearing was scheduled for January 2014.

The Veteran failed to report for the January 2014 hearing.  In a subsequent report of contact, the Veteran indicated that, as he had moved to North Carolina, he would like different representation than his current representative, the Virginia Department of Veterans Services.  He also reported that he would like his representative present for the videoconference hearing.

Forward the foregoing reasons, the Board believes that another remand is necessary to allow the Veteran the opportunity to select new representation and one more rescheduling of the requested videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran that, if he desires new representative, he must submit a valid VA Form 21-22 or 21-22a (Appointment of an Individual or Veterans Service Organization as a Claimant's Representative) to change his representative of record.

2.  After affording the Veteran the opportunity to select new representation, schedule the Veteran for a videoconference hearing at the appropriate RO.  Provide him and his newly selected representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


